Judgment unanimously affirmed. Memorandum: We have examined the records from Oneida County and determined that on November 13, 1961 defendant pleaded guilty to attempted sodomy, second degree, in satisfaction of an indictment charging him with sodomy, second degree, a felony. He was subsequently arraigned on a second offender information, admitted his identity, and was sentenced to a term of 3% to 5 years. It appears that subsequently and in August, 1964 he was returned to Oneida County Court because the aforesaid sentence had been vacated pursuant to order of United States District Court. He was then sentenced as a first felony offender to a term of 3 to 4 years, which was further vacated on September 2, 1964, and a sentence of 2% to 3y2 years was imposed. (Appeal from judgment of Allegany County Court, convicting defendant of attempted carnal abuse of a child.) Present — Bastow, P. J., Williams, Goldman, Del Vecchio and Marsh, JJ.